ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
]Blanco Enterprises, Inc.                    )      ASBCA No. 61318
                                             )
Under Contract No. W912QR-14-D-0033          )

APPEARANCE FOR THE APPELLANT:                       Ms. Jeanette Wellers
                                                     Owner

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    R. Lauren Homer, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: July 20, 2018




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61318, Appeal of JBlanco
Enterprises, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals